ANDERSON, G. BARRY, Justice
(dissenting).
I conclude that the postconviction coui’t erred in denying Andersen’s request for a hearing on his ineffective assistance of counsel claims, both with respect to trial counsel and appellate counsel, and therefore, I respectfully dissent from the majority opinion.
In general, I conclude that Andersen properly raised his ineffective assistance of counsel claims in his petition for postcon-viction relief and is entitled to an eviden-tiary hearing because those claims require an examination of evidence outside the trial record and meet the prejudice prong of the Strickland test.
Andersen argues that his trial counsel was ineffective because he “wanted to testify” but “could not because [his trial counsel] had not prepared a direct examination.” Because this claim requires an examination of evidence outside of the trial record, it is not Knaffla-h&rred, and Andersen is entitled to an evidentiary hearing, Sanchez-Diaz v. State, 758 N.W.2d 843, 847 (Minn.2008) (“[A]n ineffective-assistance-of-counsel claim is not Knaffla-barred when the claim requires examination of evidence outside the trial record and additional fact-finding by the postcon-viction court .... ”); id. at 846 (stating that a “postconviction court must hold an evidentiary hearing unless the petition and the files and records of the proceeding conclusively show that the petitioner is entitled to no relief’ (quoting MinmStat. § 590.04, subd; 1 (2012) (internal quotation marks omitted))).
Our decision in Robinson v. State, 567 N.W.2d 491 (Minn.1997), supports this argument. In Robinson, we held that a defendant’s claim — that his trial counsel failed to communicate two plea offers— required additional fact-finding and was therefore properly raised in a petition for postconviction relief. Id. at 495. We stated:
In order to evaluate such a claim, a court needs to hear testimony from the defendant, his or her trial attorney, and any other witnesses who have knowledge of conversations between the client and the attorney. Only after hearing such testimony could a court determine whether in fact the trial attorney communicated the plea offers.
Id. Whether Andersen’s trial counsel failed to prepare a direct examination and whether the failure influenced Andersen’s decision not to testify cannot conclusively be determined from the trial record. To evaluate Andersen’s claims, the postconviction court needs to hear testimony from Andersen, his trial counsel, and any other witnesses who have knowledge of the communications at issue. Moreover, any doubts as to whether an evidentiary hearing is necessary should be resolved in favor of Andersen. See Sanchez-Diaz, 758 N.W.2d at 846 (“Any doubts as to whether to conduct an evidentiary hearing should be resolved in favor of the party requesting the hearing.” (quoting State v. Rhodes, 627 N.W.2d 74, 86 (Minn.2001) (quotation marks omitted))).
The majority relies on Andersen’s waiver colloquy in concluding that Andersen voluntarily and knowingly waived his right *15to testify. But Andersen’s claim — that his trial counsel’s failure to prepare a direct examination caused him not to testify even though he wanted to do so — casts significant doubt on the voluntariness of Andersen’s waiver. Therefore, to ascertain whether Andersen’s decision not to testify was truly voluntary, the postconviction court must conduct additional fact-finding into the off-the-record communications between Andersen and his trial counsel.
There is no doubt that Andersen’s credibility in making his testimonial deprivation argument is very much at issue given his waiver colloquy. But the question we are asked to decide here is only whether Andersen should have the benefit of a hearing. In order to ascertain whether Andersen is credible in making his deprivation argument, additional fact-finding is required, and I therefore conclude that Andersen was entitled to a postconviction hearing.
Not only do the specific facts of this case suggest a hearing on effectiveness of counsel is required, the logical, and troubling, implications of the court’s opinion also suggest we should not be so parsimonious in granting a hearing to Andersen. The court’s waiver decision essentially insulates off-the-record conduct by counsel from any inquiry or correction by the district court.
In theory, the majority’s position has merit. But in the real world, where cases are tried by imperfect counsel representing defendants of limited ability, training, and experience with the legal system, it simply-asks too much. Andersen was incarcerated. In all likelihood, his only guide to an at-times-Byzantine legal system was seated next to him in the courtroom. Under these circumstances, even a sophisticated party with years of experience interacting with lawyers and courts might think twice before denouncing his counsel’s performance mid-trial. That every criminal defendant faced with attorney malfeasance must weigh the likelihood of relief against the effects a malpractice accusation may have on his counsel’s ongoing performance, as seems to be the majority’s view, is an unreasonable imposition of responsibility beyond the capacity of most individuals. Such an expectation ignores the reality of criminal cases in service of judicial economy, and fails to properly prioritize the protection of constitutional trial rights.
I do not mean to suggest that the district court acted improperly in securing the waiver, which was appropriate, detailed, and thorough. Nor do I mean to suggest, that Andersen’s direct and unequivocal waiver of his right to testify is without significance. He has a heavy burden to overcome; but, given the facts of this case, the presumption for a hearing, and his specific allegation that he was deprived of his right to testify at trial because of the lack of preparation by his attorney, I conclude that he is entitled to a hearing.
I also conclude that Andersen’s claim passes the prejudice prong .of the Strickland test. Under that prong, Andersen must prove that “a reasonable probability exists that the outcome would have been different but for counsel’s errors.” State v. Rhodes, 657 N.W.2d 823, 842 (Minn.2003). A “defendant’s right to testify in •his ... own defense is protected by both the 14th Amendment Due Process Clause of the Federal Constitution and Minnesota state law.” State v. Ihnot, 575 N.W.2d 581, 587 (Minn.1998); see Rock v. Arkansas, 483 U.S. 44, 107 S.Ct. 2704, 97 L.Ed.2d 37 (1987). This right is personal and may be waived only by the defendant and not the attorney. State v. Rosillo, 281 N.W.2d 877, 878 (Minn.1979). The defendant’s waiver must be knowingly and voluntarily made. State v. Walen, 563 *16N.W.2d 742, 751 (Minn.1997). It is clear to me that the prejudice prong of the Strickland test is satisfied if Andersen can prove at an evidentiary hearing that his trial counsel failed to prepare a direct examination and this failure caused Andersen not to testify.
I turn next to Andersen’s claim that his appellate counsel was ineffective because he failed to provide Andersen with discovery before the direct appeal and refused to stay his direct appeal to allow the record to be fully developed. As with the ineffective assistance of trial counsel issue, this claim requires coordination of evidence outside of the record, and thus requires an evidentiary hearing.
Andersen’s pro se filings do not, as far as I can determine, specifically allege that his appellate counsel refused to seek a stay. They do, however, clearly allege that Andersen asked his appellate counsel to retrieve the discovery from his trial counsel, and that his appellate counsel failed to do so.1 The failure of Andersen’s appellate counsel to provide discovery is the kind of allegation that calls for extra-record evidence, and thus requires an evi-dentiary hearing. Although Andersen’s pro se filings are not a model of clarity, we are required to resolve doubts about whether to hold an evidentiary hearing in favor of the appellant. See Sanchez-Diaz, 758 N.W.2d at 846. Moreover, Minn.Stat. § 590.04, subd. 1 (2012), requires a post-conviction court to hold an evidentiary hearing “[ujnless the petition and the files and records of the proceeding conclusively show that the petitioner is entitled to no relief.” Because the record lacks necessary evidence regarding appellant’s claims, no such showing is possible here.
The place to resolve these issues is at a hearing at the postconviction court. I therefore conclude that a sufficient showing has been made under the minimal statutory and case law standards to order an evidentiary hearing on appellant’s allegations of ineffective assistance of trial and appellate counsel, and respectfully dissent.

. It is difficult to follow Andersen’s claims with respect to failure on the part of trial and appellate counsel to furnish documents secured in discovery. Some documents, though late, were apparently provided prior to the direct appeal, while others were only provided afterward. He also claims that there remain discovery materials he has never seen. Some of these claims may be Knaffla-barred, but those relating to discovery documents not provided until after the direct appeal are not. Certainly with respect to documents allegedly never provided, it is difficult to argue that the potential evidence is not exculpatory when Andersen claims his lawyers did not provide the documents to him and the postconviction record does not disclose the disputed evidence. Andersen's arguments concerning the failure to provide discovery may prove unavailing for any number of reasons, but they are not susceptible to determination on this record.